                        NOTICE OF OBJECTION TO CONFIRMATION

        WELLS FARGO BANK, N.A. has filed papers with the Court to object to the Confirmation
of the Chapter 13 Plan.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one.)

       If you do not want the Court to object to the Confirmation of the Chapter 13 Plan, or if you
want the Court to consider your views on the Objection, then on or before, you or your attorney
must:

               1.     File with the Court an answer, explaining your position at:
                                                 Clerk
                                       U.S. Bankruptcy Court
                                           402 E. State Street
                                          Trenton, NJ 08608

If you mail your response to the Court for filing, you must mail it early enough so that the Court
will receive it on or before the date stated above.

                                   You must also mail a copy to:

Phelan Hallinan Diamond & Jones, PC           ALBERT RUSSO, Trustee
1617 JFK Boulevard, Suite 1400                CN 4853, SUITE 101
Philadelphia, PA 19103                        TRENTON, NJ 08650



               2.     Attend the hearing scheduled to be held on 01/02/2019 in the TRENTON
                      Bankruptcy Court, at the following address:
                                                    U.S. Bankruptcy Court
                                                      402 E. State Street
                                                      Trenton, NJ 08608


       If you or your attorney do not make these steps, the Court may decide that you do not
oppose the relief sought in the Objection and may enter an Order granting that relief.

Date: December 14, 2018
                                             /s/ Nicholas V. Rogers
                                             Nicholas V. Rogers, Esq.
                                             Phelan Hallinan Diamond & Jones, PC
                                             1617 JFK Boulevard, Suite 1400
                                             Philadelphia, PA 19103
Tel: 856-813-5500 Ext. 42689
Fax: 856-813-5501
Email: nicholas.rogers@phelanhallinan.com
File No. 818772
Phelan Hallinan Diamond & Jones, PC
1617 JFK Boulevard
Philadelphia, PA 19103
856-813-5500
FAX Number 856-813-5501
WELLS FARGO BANK, N.A.

In Re:                                         UNITED STATES BANKRUPTCY COURT
         MAUREEN GILLIGO                       FOR THE DISTRICT OF NEW JERSEY
                                               TRENTON VICINAGE

                                               Chapter 13
Debtors
                                               Case No. 18-31826 - CMG

                                               Hearing Date: 01/02/2019

         The undersigned, Phelan Hallinan Diamond & Jones, PC, attorneys for Secured Creditor,
WELLS FARGO BANK, N.A., the holder of a Mortgage on Debtor’s residence located at 3101
NOTTINGHAM WAY, MERCERVILLE, NJ 08619-1844 hereby objects to the Confirmation of
the Debtor’s proposed Chapter 13 Plan on the following grounds:


         1.     Secured Creditor is WELLS FARGO BANK, N.A..
         2.     Debtors, MAUREEN GILLIGO, JOSEPHINE A. GILLIGO are the owners of the
         property located at 3101 NOTTINGHAM WAY, MERCERVILLE, NJ 08619-1844.


         3.     Secured Creditor is in the process of drafting and filing a Proof of Claim. The
         approximate arrears are $11,358.26.
         4.     Debtor’s Plan fails to cure the delinquency pursuant to 11 U.S.C. §1322(b)(5).
         5.     Debtor’s Plan currently provides for payment to Secured Creditor in the amount of
         $0.
         6      Secured Creditor objects to Debtor’s Plan as it is underfunded. Debtors' Plan should
   be amended to fully fund the arrears owed to Secured Creditor. Absent a modification by the
   Debtor, confirmation of Debtor’s proposed Plan should be denied.
       WHEREFORE, WELLS FARGO BANK, N.A. respectfully requests that the Confirmation
of Debtor’s Plan be denied.
                                      /s/ Nicholas V. Rogers
                                      Nicholas V. Rogers, Esq.
                                      Phelan Hallinan Diamond & Jones, PC
                                      1617 JFK Boulevard, Suite 1400
                                      Philadelphia, PA 19103
                                      Tel: 856-813-5500 Ext. 42689
                                      Fax: 856-813-5501
                                      Email: nicholas.rogers@phelanhallinan.com

Dated: December 14, 2018
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 818772
 Phelan Hallinan Diamond & Jones, PC
 1617 JFK Boulevard, Suite 1400
 Philadelphia, PA 19103
 856-813-5500
 Attorneys for WELLS FARGO BANK, N.A.
 In Re:                                                  Case No: 18-31826 - CMG

 Maureen Gilligo                                         Hearing Date: 01/02/2019

                                                         Judge: CHRISTINE M.
                                                         GRAVELLE

                                                         Chapter: 13

                         CERTIFICATION OF SERVICE

    1.    I, Bjorn Pilgrim:

             represent the ______________________ in the above-captioned matter.

            am the secretary/paralegal for Phelan Hallinan Diamond & Jones, PC,
          who represents WELLS FARGO BANK, N.A. in the above captioned matter.

            am the _________________ in the above case and am representing
          myself.

    2.    On December 14, 2018 I sent a copy of the following pleadings and/or
          documents to the parties listed below:

          Objection to Plan

    3.    I hereby certify under penalty of perjury that the above documents were sent
          using the mode of service indicated.


Dated: December 14, 2018                       /s/ Bjorn Pilgrim
                                                   Bjorn Pilgrim
 Name and Address of Party Served        Relationship of            Mode of Service
                                        Party to the Case
                                                              HAND-DELIVERED

                                                              REGULAR MAIL

                                                              CERTIFIED MAIL/RR
MAUREEN GILLIGO
3101 NOTTINGHAM WAY,                                          E-MAIL
                                    DEBTOR
MERCERVILLE, NJ 08619-1844
                                                               NOTICE OF ELECTRONIC
                                                            FILING (NEF)

                                                               OTHER__________________
                                                             (AS AUTHORIZED BY THE
                                                            COURT *)
                                                               HAND-DELIVERED

                                                              REGULAR MAIL

                                                              CERTIFIED MAIL/RR
BRIAN W HOFMEISTER, ESQUIRE
3131 PRINCETON PIKE                                           E-MAIL
                                    DEBTORS ATTORNEY
BLDG. 5, SUITE 110
LAWRENCEVILLE, NJ 08648                                        NOTICE OF ELECTRONIC
                                                            FILING (NEF)

                                                               OTHER__________________
                                                             (AS AUTHORIZED BY THE
                                                            COURT *)
                                                               HAND-DELIVERED

                                                              REGULAR MAIL

                                                              CERTIFIED MAIL/RR
ALBERT RUSSO, TRUSTEE
CN 4853                                                       E-MAIL
                                    TRUSTE
SUITE 101
TRENTON, NJ 08650                                              NOTICE OF ELECTRONIC
                                                            FILING (NEF)

                                                               OTHER__________________
                                                             (AS AUTHORIZED BY THE
                                                            COURT *)
                                                               HAND-DELIVERED

U.S. TRUSTEE                                                  REGULAR MAIL
U.S. TRUSTEE
US DEPT OF JUSTICE                                            CERTIFIED MAIL/RR
                                    TRUSTEE
OFFICE OF THE US TRUSTEE
ONE NEWARK CENTER STE 2100                                    E-MAIL
NEWARK, NJ 07102
                                                               NOTICE OF ELECTRONIC
                                                            FILING (NEF)




                                              2
                                                                          OTHER__________________
                                                                       (AS AUTHORIZED BY THE
                                                                      COURT *)
* May account for service by fax or other means as authorized by the court through the issuance of an Order
Shortening Time.




                                                 3
